TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 24, 2021



                                      NO. 03-21-00386-CR


                               Keith Anthony Collins, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.